Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 10, 2021

The Court of Appeals hereby passes the following order:

A22E0016. PERMIAKOVA v. BELCHER.

      Aliona Permiakova has filed an Emergency Motion pursuant to Court of

Appeals Rule 40 (b) to prevent an eviction and the sale of certain property. In support

of this motion, she asserts that the trial court denied a certificate of immediate review,

to which she filed a notice of appeal, and argues that the denial of her Emergency

Motion will render her appeal moot and destroy this Court’s jurisdiction.

      The included exhibits show that on November 5, 2021, the trial court denied

Permiakova’s “application for a certificate of immediate review” and that on

November 9, 2021, Permiakova filed a notice of appeal from the trial court’s denial

of the certificate of immediate review. However, the denial of a certificate of

immediate review is not subject to direct appeal. See Price v. State, 237 Ga. 352, 352

(2) (227 SE2d 368) (1976) (“The denial of a certificate for interlocutory appeal is not

reviewable, because the trial judge’s interlocutory ruling can be reviewed upon the

appeal of a final judgment.”). Thus, this Court does not have jurisdiction over an

appeal from same. Id.

      Based on the foregiong, we DENY this motion because it does not meet the

criteria of Rule 40 (b). See CT. APP. R. 40 (b) (“In the exercise of its inherent power,
this Court may issue such orders or give such direction to the trial court as may be

necessary to preserve jurisdiction of an appeal or to prevent the contested issue from

becoming moot. This power shall be exercised sparingly.”).


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/10/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.